DETAILED ACTION
Applicants' arguments, filed November 15, 2022, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 31-38, 43, and 46-52 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) in view of Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015).
Karaborni teaches making granules comprising greater 95% prodrug in order to reduce the size of the dosage form [0007]. The granules also contain pharmaceutically acceptable excipients including about 0.5-1.5wt% polymer such as hydroxypropyl methylcellulose (HPMC)[0058] and 0.5-1.5wt% of a surfactant such as poloxamer or sodium laurel sulfate (SLS)[0059]. Other useful suitable excipients include silicon dioxide glidant at e.g. 0.41% [0130]. The particles may range in mean particle size of d10 fraction from about 40-150 µm (Figure 7). The tablet may also be formed as a core with one or more coatings [0078]. The coatings may provide desired release of the active agent in the GI tract [0078]. Generally, the coatings may include one or more vehicles such as plasticizers, binders, fillers, lubricants, compression aides, and combinations thereof [0078]. Examples of materials useful in coatings for physical protection of the core include permeable or soluble materials such as hydroxypropyl methylcellulose, hydroxypropyl cellulose, lactose, hydroxypropyl ethylcellulose, hydroxyethyl cellulose, and xanthan gum [0078]. These coatings may be applied to tablet dosage forms by methods known to those skilled in the art [0078].
Karaborni does not teach the specific prodrug to be N,N-diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate. 
Gangakhedkar teaches a pharmaceutical composition in the form of a powder, pellet or tablet comprising one of the prodrug active agents taught (col.32). The prodrug active agents can be administered in multiple daily doses (col.32) totaling 10mg-4g per day (col.34) in order to treat psoriasis, asthma, multiple sclerosis, inflammatory bowel disease, or arthritis (col.1). A preferred prodrug is N,N-diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate (col.14). 
Gangakhedkar does not teach a granulation having about 70-98wt% N,N-diethylcarbamoyl methyl methyl(2E)but-2-ene-1,4-dioate prodrug by weight of the core.
It would have been prima facie obvious to one of ordinary skill in the art making the oral composition of Karaborni to select an orally administered prodrug such as that taught by Gangakhedkar for use in the oral prodrug formulation of Karaborni. One of ordinary skill in the art would have had a reasonable expectation of success in delivering a known prodrug for oral delivery in a formulation known to deliver an oral prodrug. In doing so, it would have been prima facie obvious to formulate the tablet with a compression coating on the tablet based on Karaborni. The term compression coating is not defined in the instant specification. Nonetheless, Examiner submits it would have been obvious to formulate the coating via compression where the coating is specifically taught by Karaborni to include compression aides. With regard to claim 36, the range instantly recited (100-1200mg) lies within the range taught by Gangakhedkar (10-4000mg). see MPEP 2144.05(I). With regard to the recited particle size of claims 49 and 51, Karaborni teaches a d10 of about 40-150 and it would have been prima facie obvious to a person having ordinary skill in the art to optimize the size of the particles in order to provide the desired dissolution characteristics. 

Claims 31-38, 43, and 46-52 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) in view of Gangakhedkar (U.S. 8,148,414 – IDS dated 12/28/2015) and Tanoue (U.S. 2011/0123615). 
Applicants submit that the combination of Karaborni and Gangakhedkar does not teach a compression coating layer. 
Tanoue teaches forming granules into an active agent containing tablet and applying a coating to the tablet via compression [0080]. The granules are milled and sieved to the desired size (i.e.150-500 microns) ([0116] and Examples).  
It would have been prima facie obvious to one having ordinary skill in the art making the oral composition of Karaborni and Gangakhedkar to mill and sieve the granules to the desired size and apply a tablet coating via compression as taught by Tanoue. Where the ranges of particle sizes instantly recited overlaps or lies with the range taught by the prior art, prima facie obviousness exists. MPEP 2144.05(I). 


Obviousness Remarks 
Applicants argue that there is no rationale for why one of ordinary skill in the art would expect two unrelated and structurally distinct molecules with differing functionalities to be interchangeable in a formulation and deliver predictable results, so the rejection should be withdrawn. 
Examiner disagrees. Karaborni teaches that a prodrug is a derivative of an active compound that undergoes a transformation under conditions of use, such as within the body, to release an active drug [0046]. Prodrugs can be obtained by bonding a promoiety, typically via a functional group, to a drug (Karaborni at [0046]). Promoiety refers to a group bonded to a drug, typically to a functional group of the drug, via bonds that are cleavable under specified conditions of use (Karaborni at [0047]). Since prodrugs contain functional groups in addition to the active moiety, a person having ordinary skill in the art, that of a Ph.D. chemist of MD, would be motivated to administer oral prodrugs in a formulation with minimal excipients to keep the oral dosage form to a reasonable size. One having ordinary skill in the art would expect substitution of one art-recognized prodrug for another to yield predictable results. The prodrugs are considered art-recognized equivalents in that a bond is cleaved upon oral administration to provide a pharmacologically active compound. MPEP 2144.06. Accordingly, the preponderance of the evidence supports the obviousness of formulating a known prodrug into a formulation known for delivering prodrugs. While Applicants have pointed to differences in the prodrugs used by Gangakhedkar and Karaborni, being structurally distinct does not negate art recognized equivalence. For these reasons Applicants argument is unpersuasive. 

Applicants argue that Examiners position equates to “all prodrugs are interchangeable in any oral formulation” (11/15/22 Remarks at p.6). 
Examiner disagrees. A skilled artisan being motivated to choose a formulation known for delivering prodrugs to deliver a known prodrug is obvious under MPEP 2144.07. Examiner’s statement is not equivalent to Applicants stating “all prodrugs are interchangeable in any oral formulation”. Many oral formulations may not be suitable for prodrugs due to the unwanted interactions of components with the prodrug. However, the formulation of Karaborni uses small amounts of well-established and stable excipients (see e.g. table 5 containing only prodrug, cellulose, and magnesium stearate). A person having ordinary skill in the art would have been motivated to select such a formulation given it presents minimal likelihood of component interaction. Accordingly, Applicants argument is unpersuasive. 

Applicants argue that Tanoue does not cure the deficiencies of Karaborni and Gangakhedkar, so the rejection over Karaborni, Gangakhedkar and Tanoue should be withdrawn.
Examiner disagrees. Examiner submits that the rejection over Karaborni and Gangakhedkar is not deficient for the reasons discussed above. Moreover, Tanoue provides rationale to mill and sieve particles to the desired size (i.e. 150-500 microns) (see examples) as well as to compress the coating layer [0080]. In the case where the claimed ranges lie inside range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Applicants argue that Gangakhedkar teaches away from using higher levels of MHF prodrug by stating “Such MHF prodrugs that provide higher oral bioavailability and plasma levels of MHF, DMF, and/or other metabolites may enhance the efficacy/responder rate compared to present fumaric acid esters; facilitate the use of lower doses…”. Thus, a skilled artisan would not have found it obvious to increase the dosage of the prodrug in Gangakhedkar to the higher levels found in Karaborni. 
Examiner disagrees. The concentration of drug contained in a dosage and the amount of drug contained in a dosage are not the same. Here, Karaborni teaches administering a dosage having a high concentration of prodrug, but makes no statement about increasing the amount of the prodrug administered. Further, the cited portion of Gangakhedkar is merely listing possible advantages of certain prodrugs, not teaching that dosages should not be adjusted. A skilled artisan would understand that dosages of active agents are adjusted based on the patient (i.e. age, weight, coadministered drugs, etc.)  For these reasons, Applicants argument for a teaching away is unpersuasive.   

Applicants argue that one of skill in the art formulating the dosage of Karaborni and Gangakhedkar would not have looked to Tanoue because it does not relate to high loading active agents and the active agents used are different from those used in Karaborni and Gangakhedkar. 
Examiner disagrees. Tanoue teaches a method of applying a coating via compression. One of ordinary skill in the art making the dosage of Karaborni and Gangakhedkar would have been motivated to apply the coating comprising compression aides using a known compression method for forming the coating, such as that taught by Tanoue. Thus, Applicants argument is unpersuasive.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-38, 43, and 46-52 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,416,096; claims 1-25 of U.S. Patent 9,999,672; claims 1-18 of U.S. Patent No. 10,107,760; claims 1-18 of U.S. Patent No.10,716,760; claims 1-12 of U.S. Patent No. 10,940,117; claims 1-12 of U.S. Patent 10,945,984; claims 1-7 of U.S. Patent 11,135,296 in view of Karaborni (U.S. 2010/0226981 – IDS dated 5/5/2014) and Tanoue (U.S. 2011/0123615). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it prima facie obvious to  formulate the patented prodrug in a known prodrug formulation as taught by Karaborni using known procedures in the art such as compression coating as taught by Tanoue. Such a combination is nothing more than combining prior art elements according to known method to yield predictable results. See MPEP 2143(I)(A). 


Double Patenting Remarks
Applicants request that the double patenting rejections be held in abeyance until such time that otherwise allowable subject matter is identified, at which time Applicants will file a terminal disclaimer, if deemed appropriate. 
In accordance with Applicants request, the rejection is maintained. 


Conclusion
No claims are currently allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612